MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D), this                    Feb 10 2015, 10:21 am
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



APPELLANT PRO SE                                          ATTORNEYS FOR APPELLEE
Danny Ramsey                                              Gregory F. Zoeller
Carlisle, Indiana                                         Attorney General of Indiana
                                                          J. T. Whitehead
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

Danny Ramsey,                                             February 10, 2015

Appellant-Defendant,                                      Court of Appeals Cause No.
                                                          14A05-1403-CR-100
        v.                                                Appeal from the Daviess Superior
                                                          Court.
State of Indiana,                                         The Honorable Dean A. Sobecki,
                                                          Judge.
Appellee-Plaintiff.
                                                          Cause No. 14D01-0308-CM-645




Riley, Judge.




Court of Appeals of Indiana | Memorandum Decision | 14A05-1403-CR-100 | February 10, 2015   Page 1 of 3
                                   STATEMENT OF THE CASE
[1]   Appellant-Defendant, Danny Ramsey (Ramsey), appeals the trial court’s denial

      of his motion for the return of bond money.


[2]   We affirm.


                                                     ISSUE

[3]   Ramsey raises one issue on appeal, which we restate as follows: Whether the

      trial court erred in denying his motion to return his bond money.


                           FACTS AND PROCEDURAL HISTORY

[4]   On July 30, 2003, Ramsey was arrested and charged with one Count of

      possession of marijuana, as a Class A misdemeanor. On the same day, Ramsey

      posted a cash bond of two hundred dollars to secure his release pending trial.

      On February 10, 2004, the State dismissed the charge. Thereafter, on February

      23, 2004, the trial court released Ramsey’s bond money.


[5]   On July 20, 2005, Ramsey sent a letter to the trial court inquiring about his

      bond money. On January 30, 2014, approximately ten years after the dismissal

      of the charge, Ramsey filed a motion for the return of bond money, which was

      subsequently denied by the trial court on February 13, 2014.


[6]   Ramsey now appeals. Additional facts will be provided as necessary.



      Court of Appeals of Indiana | Memorandum Decision | 14A05-1403-CR-100 | February 10, 2015   Page 2 of 3
                                   DISCUSSION AND DECISION

[7]    Ramsey contends that the trial court erred when it denied the return of bond

       money. When a cash bail bond is posted to secure the release of a criminal

       defendant, the funds are held by the clerk while the defendant is at large and

       returned to the depositor unless the bond is forfeited due to the defendant’s

       failure to appear. See I.C. ch. 35-33-8; -9; Turner v. Clary, 660 N.E.2d 878, 880

       (Ind. Ct. App. 1993).


[8]    Here, Ramsey posted a cash bond in the amount of two hundred dollars on July

       30, 2003. After the State dismissed the charge, the cash bond was returned on

       February 23, 2004, as evidenced by the clerk’s record of release.


                                               CONCLUSION

[9]    Based on the foregoing, we conclude that the trial court properly denied

       Ramsey’s motion.


[10]   Affirmed.


[11]   Vaidik, C. J. and Baker, J. concur




       Court of Appeals of Indiana | Memorandum Decision | 14A05-1403-CR-100 | February 10, 2015   Page 3 of 3